Exhibit 10.15

 
CONTRACT
OF
MORTGAGE OF MAXIMUM AMOUNT






`


















































RURAL CREDIT COOPERATIVE OF SHANDONG
 
 
 
 

--------------------------------------------------------------------------------

 


The Mortgagee: (full name) Yishui Rural Credit cooperative
 
The Debtor: (full name)     Shandong Longkong travel development Co., Ltd
 
The Mortgagor: (full name) Shandong Longkong travel development  Co.,
Ltd                                       

Whereas:


The debtor and the Mortgagee both agree to sign a series of contracts
(hereinafter preferred Main Contracts) under the items 1 describing the Term and
The maximum of amount of the Contract. The Mortgagor agreed to provide the
Guarantee for the Debtor under above Main Contracts. To ensure the Creditor to
accomplish its right completely, all parties agree to sign the Contract under
the state security law and other Regulations.
 
I.  Guaranteed maximum amount of the Main Debt
 
1.  Concluded by all the business contracts agreed between the Creditor and the
Debtor signed from the date 12-1-2009 to 11-1-2011, The Mortgagor agreed to
guarantee the Main debt concluded of a maximum amount is: (in capital words)
RMB: ONE MILLION EIGHT HUNDRED THOUSAND YUAN, the detail of the business
including: RENMINBI loan.
 
(contains but not limited: ①.RENMINBI Loan, ②bank/commercial acceptance bill
discounting, ③bank documentary bill acceptance, ④bank guarantee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Within the valid time of the contract and within the maximum amount, the
Debtor may apply for the circle using of above loan fund, bank credit. The
beginning date, ending date, interest and amount is base on the Loan Warrant of
the Main Contract or base on related creditor's right warrant. The business
carry on within the valid time of the contract, the expired date shall before
the date of: 11-1-2011.
 
3.  Within the valid time of the contract and within the maximum amount, it is
not necessary to carry out the Guarantee procedure one by one when mortgagor
release the fund or provide other bank credit.
 
4.  The business is carried out within the valid time of the contract and within
the maximum amount; the Debtor shall take the Guarantee responsibility of former
currency debt.
 
II. Scope of Mortgage.
 
The scope of the mortgage contains such items under the Main contract: debt
principal, interest, overdue interest, compound interest, penalty interest,
breach penalty, damage compensation, and lawsuit charge, legal service charge,
disposal of the guaranty expense, transfer fee, etc, raising out during the
Mortgagee reaching its creditor's right.
 
 
 
 

--------------------------------------------------------------------------------

 
 
III. Guaranty
 
1.  The mortgagor agreed to provide the following property: real estate property
as the guaranty(see the guaranty list), which shall be an integrating part of
the contract.
 
2.  The above Guaranty evaluated as (RENMINBI) THREE MILLION ONE HUNDRED
THOUSAND YUAN, the final value shall be equal to the net income of disposal of
the guaranty.
 
IV. Power of Mortgage.
 
The power of the mortgage contains the accessory of the Guaranty, accessory
right, subrogation, collateral material, mixtures, processed material and yield.
 
V. Possess of Mortgage
1. Within the period of mortgage, the entire guaranty shall be taken good care
of by the mortgagor, who as well responsibility for repair and maintenance to
make sure that the guaranty is all preserved well, and subject himself to the
supervision and inspection from the Mortgagee at any time.
 
2. Within the period of mortgage, without any written approval from the
Mortgagee, the mortgager shall have no right to dispose the guaranty (disposing
ways includes, but not limited to, transferring, renting, selling, donating the
guaranty). Any money got by transferring the guaranty based on the approval of
the Mortgagee shall be used for paying off the debt under Main Contract ahead of
schedule or withdraw from the third party that the both parties accepted.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3. Within the period of mortgage, the guaranty is damaged or lost, the Mortgagor
shall take certain actions to prevent from loss worsening. And inform the
Mortgagee in time. Any compensation or supplement shall be paid off the debt
under Main Contract ahead of schedule.
 
4. Within the period of mortgage, should any decreases happen, the mortgagor
shall recover the value of the present guaranty or provide the Mortgagee with
guarantee equal to decreased value
 
V. Insurance on Guaranty
 
1. The Mortgagor shall give a full-amount insurance on Guaranty, and the
Mortgagee shall be the primary beneficiary. The original insurance policy shall
be kept by Mortgagee.
 
2. Within the period of the mortgage, the mortgagor shall not discontinue or
cancel the above mentioned insurance with any excuse. If any above action
occurs, the Mortgagee has the right to renew the insurance; the expense shall be
borne by Mortgagor.
 
3. Within the period of mortgage, should any accident happens to the guaranty,
insurance compensation should be used for paying off the debt under the Main
Contract ahead of schedule with priority. Or be withdrawn from the third party
that both parties agreed to.
 
 
 
 

--------------------------------------------------------------------------------

 
 
VII. Mortgage Registry
 
The mortgagor shall complete the registration of mortgaged property in 5 days
after the Contract is signed, and provide the Mortgagee the evidence documents
and relevant materials of ownership of the guaranty, and the original of
Mortgage Registration Certificate shall be kept by Mortgagee.
 
VIII. Exercise the Mortgage right
 
The debt term expires under the items of the Main Contract, the Mortgagee is not
repaid up above debt, in such event, the Mortgagee may dispose the guaranty by
the following ways: discount the mortgage, auction of guaranty, sales of
guaranty to repay the debt with priority. The above Term Expire includes such
event that terminated by the items of the Main Contract or the debt term is
declared expired in advance by state laws, regulations.
 
IX. Breach of Faith
 
1. After the contract becomes effective, both Mortgagee and Mortgagor shall be
abide by the Contract; any party fails to carry out the obligation, shall take
the responsibility to provide another party certain compensation.
 
2. In such events that cause the Mortgagee's right affected, the Mortgagor shall
take the responsibility to provide Mortgagee compensation in full amount:
 
(1)The Mortgagor hides such events from Mortgagee, co-owned, dispute, sealed up,
be monitored or mortgaged of the Guaranty.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(2)Disposal of the Guaranty without the consent from Mortgagee.
 
(3)Other breaches of the Contract.
 
X. Cost and Expenses
 
All the litigation expenses on insurance, evaluation, appraisal, registry,
transfer and custody shall be paid by the mortgagor.
 
XI. Solution of Dispute
 
Any dispute shall be resolved by negotiation among parties; if go to laws, the
court in the area of Mortgagee's registered office has the jurisdiction.
 
XII. Other Matters
 
1.  Even the Main Contract is declared invalid, the mortgagor still need to take
the guarantee responsibility of the debt obligations under the contract.
 
2.  The Main contract, loan warrant or other creditor's right certificate are
not required to be delivered to Mortgagor.
 
XIII. Become Effective
 
The contract shall be set by being signed by all parties, and shall be effective
by the date when the mortgage registration is complete.
 
IX. The contract is made out in __3_ duplicates, each for all parties with the
same law enforcement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XV. Note
 
The Mortgagee reminds the Mortgagor and the Debtor to acknowledge that all the
items of the Agreement shall be understood completely and correctly, the
Mortgagee has provided the note for certain items of the agreement as the
Mortgagor requested. All parties agree to the rights and obligations under the
Agreement in common.




The Mortgagee: (Seal) YISHUI
RURAL CREDIT COOPERATIVE (and sealed)

 
Signature:           QI JIANGANG (signed)
 
(Signed by corporate representative or proxy)


  The Debtor: (Seal)  SHANDONG LONGKONG TRAVEL  DEVELOPMENT CO., LTD
 
Signature:         /s/ ZHANG SHANJIU


  The Mortgagor: (Seal) SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD
 
Signature:         /s/ ZHANG SHANJIU
________________________________________________________
 
Date: 12-1-2009
 
In the Place of: Yishui Rural Credit office.